DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-6 feature hand drawn element numbers, figure titles, and other hand drawn features which render the drawings informal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification lacks any headings other than “Cross-Reference to Related Applications” as found in the .
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al (2017/0280544).
	Regarding claim 1, Ueno (Figs. 3A-3C and 9) discloses a focusing device comprising a base unit 638; and a mirror unit (mirrors 631-634), wherein the mirror unit is translatable, 
	As for claim 2, Ueno discloses that the number of mirrors equals four (see four mirrors 631, 632, 633, 634 in Figs. 3A-3C and 9).
	As for claim 3, Ueno discloses that the mirrors are arranged such that the incident light is received by a first mirror 631 and reflected to a second mirror 632, wherein the second mirror reflects the light to a third mirror 633, and the third mirror reflects the light to a fourth mirror 634.
	As for claim 4, Ueno discloses that the first and second mirrors are parallel to each other, and the third and fourth mirrors are parallel to each other (see Figs. 3A-3C and 9).
	As for claim 5, the first and fourth mirrors together define an angle of approximately 90º (see Figs. 3A-3C and 9 and the arrangement of mirrors 631 and 634 in relation to each other).


	As for claim 7, Ueno discloses that the first mirror 631 is concave (see paragraph 0097).
	As for claim 10, Ueno further discloses an actuator (movable stage 635 and movable plate 637) that translates the mirror unit relative to the base unit (see paragraphs 0106-0108).
	As for claim 11, Ueno further discloses a position sensor (proximity switch 639) that senses the position of the mirror unit relative to the base unit (see paragraphs 0173-0174).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (2017/0280544).
	As for claims 8 and 13, Ueno discloses the claimed invention as set forth above regarding claim 7, but fails to disclose that the first mirror has an optical power between F/30 and F/70 (claim 8), this optical power being approximately F/50 as per claim 13.
	As noted above regarding claim 6, as the mirror of Ueno already features an optical power by virtue of its curvature.  As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a mirror for the first mirror in Ueno that has an optical power between F/30 and F/70, preferably F/50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (in this case, the optimum optical power for the mirror) would involve only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (2017/0280544) in view of Lambert et al (2017/0325325).

Lambert discloses a path length adjustment device (shown in detail in Figs. 2A, 3A, and 4A, for instance), where the mirrors 16, 17, 18, 19 are mounted on hollow housings 22, 24, 28.  While this is not a single hollow support structure, integrating the mirrors onto a single support structure would be within the ability of someone of ordinary skill in the art, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the mirrors in the focusing device of Ueno onto a single hollow support structure as taught by Lambert as modified above, the motivation being placing the mirrors within a single hollow support structure such as the one taught by Lambert can help protect the mirrors from contamination (see paragraph 0031 of Lambert).
Claim Rejections - 35 USC § 102/103
Claim 12 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Ueno et al (2017/0280544) or, in the alternative, under 35 U.S.C. 103 as obvious over Ueno et al (2017/0280544) in view of Ueki (2004/0141184).
	Regarding claim 12, Ueno discloses an optical device (see Fig. 2) comprising a focusing device 345, wherein the focusing device comprises (see Figs. 3A-3C and 9) a base unit 638; and a mirror unit (mirrors 631-634), wherein the mirror unit is translatable, relative to the base unit, parallel to an optical axis of the focusing device (the mirror unit is translatable using movable plate 637 parallel to an optical axis of the focusing device; see paragraph 0110), wherein the 
	While Ueno fails to disclose that the focusing device is in an interferometer as set forth by claim 12, the only mention of an interferometer is in the preamble of the claim.  Such a recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  As a result, Ueno can be seen to anticipate the subject matter of claim 12.
	In the alternative, as Ueno fails to disclose that the focusing device is in an interferometer, Ueki (Fig. 1) discloses an interferometer featuring a similar focusing device 60 that features mirrors 4, 5, 6, and 7 located in the illumination arm of an interferometer.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the focusing device of Ueno into an interferometer as per Ueki, the motivation being that placing a focusing or length adjusting device in the illumination arm of an interferometer allows for path matching to be performed to ensure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 4,946,280 to Horton discloses an interferometer featuring a trombone 54 with four mirrors to perform path length modulation (see Fig. 3); US 2009/0009772 to Tanimura discloses an optical measurement device with a four mirror time delay processing portion 54 (see Fig. 10); US 2017/0010162 to Shiramizu discloses a terahertz wave phase different measurement device with four mirrors 16 as part of optical delay device 27 (see Fig. 1); US Pat. 10,120,177 to Okamoto et al. discloses an optical measurement system where optical elements 14a, 14b are adjusted in a head portion 10 relative to the sample being measured (see Fig. 4), and US 2020/0187773 to Katashiba et al. discloses an image acquisition apparatus where mirrors 614-10, 614-11, 614-12, and 614-13 (Fig. 1) are used as a focus adjusting unit (see paragraph 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 23, 2022